Exhibit 10.2

 

UNCONDITIONAL GUARANTY
(Michael J. Taglich)

 

June 9, 2016

 

For and in consideration of the loan by Heritage Bank of Commerce (“Lender”) to
Bridgeline Digital, Inc. (“Borrower”), which loan is made pursuant to a Loan and
Security Agreement between Borrower and Lender dated as of June 9, 2016 and as
amended from time to time (the “Loan Agreement”), and acknowledging that Lender
would not continue to lend to Borrower under the Loan Agreement without the
benefit of this Guaranty, the undersigned guarantor (“Guarantor”) hereby
unconditionally and irrevocably guarantees the prompt and complete payment of
all amounts that Borrower owes to Lender and performance by Borrower of the Loan
Agreement and any other agreements between Borrower and Lender, as amended from
time to time (collectively referred to as the “Agreements”), in strict
accordance with their respective terms. All terms used without definition in
this Guaranty shall have the meaning assigned to them in the Loan Agreement.

 

1.     If Borrower does not pay any amount or perform its obligations in strict
accordance with the Agreements, Guarantor shall immediately pay all amounts due
thereunder (including, without limitation, all principal, interest, and fees)
and otherwise to proceed to complete the same and satisfy all of Borrower’s
obligations under the Agreements; provided however that that the aggregate
amount of Indebtedness for which Guarantor may be liable shall not exceed
$2,000,000.

 

2.     If there is more than one guarantor, the obligations hereunder are joint
and several, and whether or not there is more than one guarantor, the
obligations hereunder are independent of the obligations of Borrower and any
other person or entity, and a separate action or actions may be brought and
prosecuted against Guarantor whether action is brought against Borrower or
whether Borrower be joined in any such action or actions. Guarantor waives the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof, to the extent permitted by law. Guarantor’s liability under
this Guaranty is not conditioned or contingent upon the genuineness, validity,
regularity or enforceability of the Agreements.

 

3.     Guarantor authorizes Lender, without notice or demand and without
affecting its liability hereunder, from time to time to (a) renew, extend, or
otherwise change the terms of the Agreements or any part thereof; (b) take and
hold security for the payment of this Guaranty or the Agreements, and exchange,
enforce, waive and release any such security; and (c) apply such security and
direct the order or manner of sale thereof as Lender in its sole discretion may
determine.

 

4.     Guarantor waives any right to require Lender to (a) proceed against
Borrower, any guarantor or any other person; (b) proceed against or exhaust any
security held from Borrower; or (c) pursue any other remedy in Lender’s power
whatsoever. Lender may, at its election, exercise or decline or fail to exercise
any right or remedy it may have against Borrower or any security held by Lender,
including without limitation the right to foreclose upon any such security by
judicial or nonjudicial sale, without affecting or impairing in any way the
liability of Guarantor hereunder. Guarantor waives any defense arising by reason
of any disability or other defense of Borrower or by reason of the cessation
from any cause whatsoever of the liability of Borrower. Guarantor waives any
setoff, defense or counterclaim that Borrower may have against Lender. Guarantor
waives any defense arising out of the absence, impairment or loss of any right
of reimbursement or subrogation or any other rights against Borrower. Until all
of the amounts that Borrower owes to Lender have been paid in full, Guarantor
shall have no right of subrogation or reimbursement, contribution or other
rights against Borrower, and Guarantor waives any right to enforce any remedy
that Lender now has or may hereafter have against Borrower. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Guaranty and of the existence, creation, or incurring of new or additional
indebtedness. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrower and of all other circumstances
bearing upon the risk of nonpayment of any indebtedness or nonperformance of any
obligation of Borrower, warrants to Lender that it will keep so informed, and
agrees that absent a request for particular information by Guarantor, Lender
shall not have any duty to advise Guarantor of information known to Lender
regarding such condition or any such circumstances. Guarantor waives the
benefits of California Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848,
2849, 2850, 2899 and 3433.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Guarantor acknowledges that, to the extent Guarantor has or may have
certain rights of subrogation or reimbursement against Borrower for claims
arising out of this Guaranty, those rights may be impaired or destroyed if
Lender elects to proceed against any real property security of Borrower by
non-judicial foreclosure. That impairment or destruction could, under certain
judicial cases and based on equitable principles of estoppel, give rise to a
defense by Guarantor against its obligations under this Guaranty. Guarantor
waives that defense and any others arising from Lender’s election to pursue
non-judicial foreclosure. Without limiting the generality of the foregoing,
Guarantor waives any and all benefits and defenses under California Code of
Civil Procedure Sections 580a, 580b, 580d and 726, to the extent they are
applicable.

 

6.     If Borrower becomes insolvent or is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code, or if such
a petition is filed against Borrower, and in any such proceeding some or all of
any indebtedness or obligations under the Agreements are terminated or rejected
or any obligation of Borrower is modified or abrogated, or if Borrower’s
obligations are otherwise avoided for any reason, Guarantor agrees that
Guarantor’s liability hereunder shall not thereby be affected or modified and
such liability shall continue in full force and effect as if no such action or
proceeding had occurred. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Lender upon
the insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor, or otherwise, as though such payment had not been made.

 

7.     Any indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to any indebtedness of Borrower to Lender in accordance with the
subordination agreement between Borrower and Guarantor entered into on or around
the date hereof; and such indebtedness of Borrower to Guarantor shall be
collected, enforced and received by Guarantor as trustee for Lender and be paid
over to Lender on account of the indebtedness of Borrower to Lender but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

 

8.     Guarantor agrees to pay reasonable attorneys’ fees and all other costs
and expenses which may be incurred by Lender in the enforcement of this
Guaranty. No terms or provisions of this Guaranty may be changed, waived,
revoked or amended without Lender’s prior written consent. Should any provision
of this Guaranty be determined by a court of competent jurisdiction to be
unenforceable, all of the other provisions shall remain effective. This
Guaranty, together with any agreements (including without limitation any
security agreements or any pledge agreements) executed in connection with this
Guaranty, embodies the entire agreement among the parties hereto with respect to
the matters set forth herein, and supersedes all prior agreements among the
parties with respect to the matters set forth herein. No course of prior dealing
among the parties, no usage of trade, and no parol or extrinsic evidence of any
nature shall be used to supplement, modify or vary any of the terms hereof.
There are no conditions to the full effectiveness of this Guaranty. Lender may
assign this Guaranty without in any way affecting Guarantor’s liability under
it. This Guaranty shall inure to the benefit of Lender and its successors and
assigns. This Guaranty is in addition to the guaranties of any other guarantors
and any and all other guaranties of Borrower’s indebtedness or liabilities to
Lender.

 

9.     Guarantor represents and warrants to Lender that (i) Guarantor has taken
all necessary and appropriate action to authorize the execution, delivery and
performance of this Guaranty, (ii) execution, delivery and performance of this
Guaranty do not conflict with or result in a breach of or constitute a default
under any agreements to which it is party or by which it is bound, and
(iii) this Guaranty constitutes a valid and binding obligation, enforceable
against Guarantor in accordance with its terms.

 

10.     Guarantor covenants and agrees that Guarantor shall deliver to Bank on
an annual basis (or more frequently as may be reasonably requested by Lender),
Guarantor's financial statements as of the end of such period, and such other
financial information Lender may reasonably request from time to time. At any
time and from time to time Guarantor shall execute and deliver such further
instruments and take such further action as may reasonably be requested by Bank
to affect the purposes of this Guaranty.

 

11.     This Guaranty shall be governed by the laws of the State of California,
without regard to conflicts of laws principles. GUARANTOR WAIVES ANY RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. Guarantor submits to the jurisdiction of the state and federal
courts located in Santa Clara County, California for purposes of this Guaranty
and the Agreements. If the jury waiver set forth in this Section is not
enforceable, then any dispute, controversy or claim arising out of or relating
to this Guaranty or any of the transactions contemplated herein shall be settled
by judicial reference pursuant to California Code of Civil Procedure Section 638
et seq., before a referee sitting without a jury, such referee to be mutually
acceptable or, if none, then selected by the Presiding Judge of the California
Superior Court for Santa Clara County. This section shall not restrict the
exercise of any non-judicial rights or remedies pursuant to applicable law.

 

 

 
 

--------------------------------------------------------------------------------

 

 

12.     All payments made by Guarantor hereunder will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any governmental authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the net income or profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed,
Guarantor agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Guaranty, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein and in the Loan Documents.

 

13.     In the event that any signature to this Guaranty is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

[signature page follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the undersigned Guarantor has executed this Guaranty as of
the date set forth above.

 

     

Michael J. Taglich

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

STATE
OF                                                                                      

 

COUNTY OF                                                              
           ss.

   

 

On                                                , 20             before me,
                                                                          ,
Notary Public, personally appeared                                           
                 ,who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

 

        WITNESS my hand and official seal.  

 

 

 

 

 

 

 

 

 

   

 

Place Notary Seal Above

 

Signature of Notary Public

 

 

 

 

 

  

OPTIONAL

 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.

 

Description of Attached Document

 

Title or Type of Document:
---------------------------------------------------------------------------------Document
Date:                            Number of Pages:
                                    .

Signer(s) Other Than Named
Above----------------------------------------------------------------------

 

Capacity(ies) Claimed by Signer

Signer's
Name:                                                                                         

 

0 Individual

0 Corporate Officer- Title(s):                                         
                        

0 Partner- 0 Limited      0 General

0 Attorney-in-Fact

0 Trustee

0 Guardian or Conservator

0 Other:
                                                                                            
        

 

Signer is
representing:                                                                            

 